DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas et al (US2012/0228279).
Haas et al discloses a heated bedding system and method of operating comprising a bedding product (para. 0059, 0061) with an embedded heating element (12; para. 0033, 0042), a controller (16) to control heating element wherein the controller includes a processing circuit (para. 0018) to emulate an air gap switch in an on position (para. 0039), a voltage switching device to provide alternating current (para. 0037, 0041, claim 30), heated bedding system to receive a wireless signal and in response automatically initiate a heating cycle of the heating element when controller receives the AC power from voltage switching device and processing circuit emulates the air gap switch (para. 0019, 0039), wireless signal is a network (para. 0024), processing circuit to emulate air gap switch in on position in response to user input (para. 0050, 0054), processing circuit is to set an auto-shutdown of heating cycle (para. 0055), processing circuit to perform a start-up in response to receiving wireless signal and to automatically initiate heating cycle (para. 0027, 0028), bedding product in compliance with UL-964 standard (para. 0041), voltage switching comprises wi-fi and microcontroller (34; para. 0020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/November 5, 2022						Primary Examiner, Art Unit 3761